 Fill in this information to identify the case:

 Debtor 1           Shayne   Edward Miles
                    __________________________________________________________________


 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Western
                                         __________ District of Washington
                                                                __________

 Case number           19-42865-BDL
                       ___________________________________________




               l              410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   AmeriHome Mortgage Company, LLC
 Name of creditor: _______________________________________                                                      9
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                          5 ____
                                                        ____ 1 ____
                                                                 7 ____
                                                                     1              Must be at least 21 days after date       7/1/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                               2022.39
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:           Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     470.62*
                    Current escrow payment: $ _______________                     New escrow payment:                   513.59
                                                                                                              $ _______________


 Part 2:           Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:       _______________%                  New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:           Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                    Reason for change: ___________________________________________________________________________________

                    Current mortgage payment: $ _______________                   New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                            page 1
Debtor 1         Shayne     Edward Miles
                 _______________________________________________________                                            19-42865-BDL
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
     Signature
                                                                                               Date     06/02/2020
                                                                                                        ___________________




 Print:             Lesley  D. Bohleber
                    _________________________________________________________                  Title   Authorized  Agent for Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375  Jutland Dr. Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                            LLueke@aldridgepite.com
                                                                                               Email ________________________




*Please note the “Present Payment” in the amount of $2047.49 referenced in the Escrow Account Disclosure Statement attached to this Notice of
Mortgage Payment Change is the payment the Debtor is contractually due for under the terms of the mortgage. However, the Debtor’s current
post-petition payment amount prior to the payment change reflected in this notice is $1979.42 as reflected in the previously filed Proof of Claim.




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
                                                                   PO Box 77404
                                                                   Ewing, NJ 08628




            SHAYNE MILES
            1720 NE 12TH ST
            BATTLE GROUND WA 98604-4647                                                                       04/22/20


                                                                                                              Customer Service 855-501-3035
                                                                                                                                                      Page 1 of 2



               Please see the enclosed insert "Understanding Your Escrow Account Disclosure Statement". This handy guide is intended to
               help you understand your statement and answer some commonly asked questions about your escrow analysis.

                                   ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
    As you know, we are required to maintain an escrow account which is used to pay your real estate taxes and/or insurance premiums. This account must be
    analyzed annually to determine whether enough funds are being collected monthly, and whether the account has a shortage or surplus based on the
    anticipated activity.
                                                           PRESENT LOAN PAYMENT
    Your present payment, 02/01/19 consists of: Principal & Interest (P & I)                                  $1,508.80
                                                Escrow Deposit                                                  $538.69
    Total Loan Payment                                                                                        $2,047.49


                                       ANTICIPATED ANNUAL DISBURSEMENTS
    These are the escrow items we anticipate we will collect for or pay on your behalf in the upcoming 12 month period. The dollar amount shown may be the
    last amount actually paid for that item, or may project the next amount due as defined by Federal law. Based on these anticipated disbursements, the
    amount of your escrow deposit is calculated and displayed here.


    Bills due in the upcoming year:                        Mortgage Ins                   $2,058.12
                                                           County Tax                     $3,024.00
                                                           Hazard Ins                     $1,081.00

    Annual Disbursements:                                                                 $6,163.12        One-Twelfth/Monthly Amount:             $513.59

                                                               ACCOUNT HISTORY
    The following statement of activity in your escrow account from 10/19 through 06/20 displays actual activity as it occurred in your escrow account during
    that period. Your monthly mortgage payment was $2,047.49 and $538.69 went into your escrow account. If you received Account Projections with a prior
    analysis, they are included again here for comparison.
                                   Payments                            Disbursements                                      Projected Escrow Actual Escrow
    Month              Projected              Actual            Projected          Actual       Description               Account Balance Account Balance
                                                                                                Beginning Balance                $2,582.76          -$4,071.93
    OCT     2019          470.62                       *           175.44                   *   FHA MIP                           2,877.94           -4,071.93
    OCT     2019                                                 1,254.58          1,254.49 *   R.E. TAX                          1,623.36           -5,326.42
    OCT     2019                                                 1,033.00                   *   HAZARD INS                          590.36           -5,326.42
    OCT     2019                                                                     175.44 *   FHA MIP                             590.36           -5,501.86
    NOV     2019          470.62                       *          175.44             175.44     FHA MIP                             885.54           -5,677.30
    DEC     2019          470.62                       *          175.44                    *   FHA MIP                           1,180.72           -5,677.30
    DEC     2019                                                                     171.51 *   FHA MIP                           1,180.72           -5,848.81
    JAN     2020          470.62                       *          175.44                    *   FHA MIP                           1,475.90           -5,848.81
    JAN     2020                                                                     171.51 *   FHA MIP                           1,475.90           -6,020.32
    FEB     2020          470.62            1,077.38 *            175.44                    *   FHA MIP                           1,771.08           -4,942.94
    FEB     2020                                                                     171.51 *   FHA MIP                           1,771.08           -5,114.45




x                                                          *** CONTINUED ON REVERSE SIDE ***


                                                                            SURPLUS
          Shayne Miles
          1720 NE 12th St
          Battle Ground WA 98604-4647




    Surplus Amount:                 $196.94


    Due to the delinquent status of your account, however, we will retain your surplus.
                                                                ** CONTINUATION **


MAR    2020           470.62                      *            175.44                     * FHA MIP                             2,066.26           -5,114.45
MAR    2020                                                                        171.51 * FHA MIP                             2,066.26           -5,285.96
APR    2020           470.62            8,477.03 E*            175.44                     E* FHA MIP                            2,361.44            3,191.07
APR    2020                                                  1,254.58            1,512.00 * R.E. TAX                            1,106.86            1,679.07
APR    2020                                                                        171.51 * FHA MIP                             1,106.86            1,507.56
MAY    2020           470.62              470.62 E             175.44              171.51 E* FHA MIP                            1,402.04            1,806.67
JUN    2020           470.62              470.62 E             175.44              171.51 E* FHA MIP                            1,697.22            2,105.78
 JUL   2020           470.62                     *             175.44                     * FHA MIP                             1,992.40
AUG    2020           470.62                     *             175.44                     * FHA MIP                             2,287.58
SEP    2020           470.62                     *             175.44                     * FHA MIP                             2,582.76

An asterisk (*) beside an amount indicates a difference from projected activity either in the amount or the date. Please note since mortgage insurance is
paid monthly on the annual renewal date of the premium and PMI is paid monthly for the prior month’s premium, additional asterisks report in the Account
History for these items, if applicable. The letter "E" beside an amount indicates that the payment or disbursement has not yet occurred, but is estimated to
occur as shown.

Last year we anticipated that Disbursements would be made from your Escrow Account during the period equaling $5,647.44. Under Federal Law, your
lowest monthly balance should not have exceeded $590.36, or 1/6th of total anticipated payments from the account, unless your loan contract or State law
specifies a lower amount.

Under your loan contract and State law your lowest monthly balance should not have exceeded $590.36.


                                                      ACCOUNT PROJECTIONS
The following estimate of activity in your escrow account from 07/20 through 06/21 is provided for your information. All payments we anticipate receiving as
well as disbursements we anticipate making on your behalf are included, along with the Projected Escrow Account Balance, derived by carrying forward
your current actual escrow balance. The Required Escrow Account Balance displays the amount actually required to be on hand as specified by Federal
law, State law and your loan documents, and may include a cushion of up to 1/6th of your Annual Disbursements. Please retain this statement for
comparison with the actual activity in your account at the end of the next escrow account computation year.
                                        Anticipated Amount                                               Projected Escrow          Required Escrow
    Month                      To Escrow               From Escrow              Description              Account Balance           Account Balance
                                                                                Beginning Balance                 $2,105.78                $1,908.84
     JUL    2020                    513.59                    171.51            FHA MIP                            2,447.86                 2,250.92
    AUG     2020                    513.59                    171.51            FHA MIP                            2,789.94                 2,593.00
    SEP     2020                    513.59                    171.51            FHA MIP                            3,132.02                 2,935.08
    OCT     2020                    513.59                    171.51            FHA MIP                            3,474.10                 3,277.16
    OCT     2020                                            1,512.00            R.E. TAX                           1,962.10                 1,765.16
    OCT     2020                                            1,081.00            HAZARD INS                           881.10                   684.16
    NOV     2020                    513.59                    171.51            FHA MIP                            1,223.18                 1,026.24
    DEC     2020                    513.59                    171.51            FHA MIP                            1,565.26                 1,368.32
    JAN     2021                    513.59                    171.51            FHA MIP                            1,907.34                 1,710.40
    FEB     2021                    513.59                    171.51            FHA MIP                            2,249.42                 2,052.48
    MAR     2021                    513.59                    171.51            FHA MIP                            2,591.50                 2,394.56
    APR     2021                    513.59                    171.51            FHA MIP                            2,933.58                 2,736.64
    APR     2021                                            1,512.00            R.E. TAX                           1,421.58                 1,224.64
    MAY     2021                    513.59                    171.51            FHA MIP                            1,763.66                 1,566.72
    JUN     2021                    513.59                    171.51            FHA MIP                            2,105.74                 1,908.80

Your Projected Escrow Account Balance as of 06/30/20 is $2,105.78. Your Required Beginning Escrow Balance according to this analysis should
be $1,908.84.
This means you have a Surplus of $196.94. This surplus must be returned to you unless it is less than $15.00, in which case we have the additional option
of keeping it and lowering your monthly payments accordingly. Due to the delinquent status of your account, however, we will retain your surplus.
Once during this period, your Required Escrow Account Balance should be reduced to $684.16 as shown in October. This amount represents the cushion
selected by us as allowed by your loan contract, Federal and State law.


                                                         NEW LOAN PAYMENT
Your new payment consists of:                         Principal & Interest (P & I)                        $1,508.80
                                                      Escrow Deposit                                        $513.59
New Loan Payment                                      Beginning on July 1, 2020                           $2,022.39

Important Notes:

Automatic Draft Customers: If you’re enrolled in Automatic Drafting, any additional principal deductions you have previously authorized are not included
in the above listed new payment amount. However, until we are otherwise advised, the authorized additional principal amount will continue to be withdrawn
from your account.

Adjustable Rate Mortgage Customers: If your loan has an adjustable interest rate your monthly principal and interest payment may change prior to your
next Escrow Analysis.




                                                       *** CONTINUED ON NEXT PAGE ***
                                                            ** CONTINUATION **                                                     Page 2 of 2



Insurance Renewal/Changing Insurance Companies : Upload proof of insurance coverage at www.MyCoverageInfo.com using PIN: CEN300.

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR IS SUBJECT TO THE AUTOMATIC STAY IN A BANKRUPTCY PROCEEDING,
THIS LOAN STATEMENT IS FOR INFORMATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR AN
ATTEMPT TO COLLECT INDEBTEDNESS AS YOUR PERSONAL OBLIGATION.

Should you have any questions about this Escrow Analysis, please call our Customer Service Department at 855-501-3035.
 1   LESLEY D. BOHLEBER (SBN 49150)
     ALDRIDGE PITE, LLP
 2   The Ogden Building
     9311 SE 36th St, Ste 100
 3   Mercer Island, WA 98040
     Telephone: (425) 644-6471
 4
     Mailing Address:
 5   4375 Jutland Drive, Suite 200
     P.O. Box 17933
 6   San Diego, CA 92177-0933
     Telephone: (858) 750-7600
 7   Facsimile: (619) 590-1385
 8   Attorneys for AMERIHOME MORTGAGE COMPANY, LLC
 9

10                               UNITED STATES BANKRUPTCY COURT
11                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
12    In re                                                  Case No. 19-42865-BDL
13    SHAYNE EDWARD MILES,                                   Chapter 13
14                     Debtor(s).                            PROOF OF SERVICE BY MAIL
15

16
                     I, Sarah Valdez, declare that:
17
                     I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive,
18
     Suite 200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and
19
     not a party to this case.
20
                     On June 8, 2020, I served the NOTICE OF MORTGAGE PAYMENT CHANGE in
21
     said cause by placing a true and correct copy thereof enclosed in a sealed envelope with postage
22
     thereon fully prepaid in the United States Mail at San Diego, California, addressed as follows: SEE
23
     ATTACHED SERVICE LIST.
24
              I declare under penalty of perjury that the foregoing is true and correct.
25
     Dated: June 8, 2020                                      /s/ Sarah Valdez
26                                                            SARAH VALDEZ
27
28



                                                       1
                             SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Shayne Edward Miles
   1720 NE 12th St
 4 Battle Ground, WA 98604

 5
   DEBTOR(S) ATTORNEY
 6 (VIA ELECTRONIC NOTICE)

 7 Ellen Ann Brown

 8
   CHAPTER 13 TRUSTEE
 9 (VIA ELECTRONIC NOTICE)

10 Michael G. Malaier

11

12 U.S. TRUSTEE
   (VIA ELECTRONIC NOTICE)
13
   United States Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                  2
